Citation Nr: 1706713	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  13-04 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for status post left knee replacement, with osteoarthritis and chondromalacia patella.  

2.  Entitlement to service connection for a left hand disability.  

3.  Entitlement to service connection for a right hand disability.  

4.  Entitlement to service connection for shortness of breath.  

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.  

6.  Entitlement to service connection for an eye disability.  

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for back disability, and if so whether the reopened claim should be granted.



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1972 to December 1985.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

All issues other than entitlement to a disability rating in excess of 30 percent for status post left knee replacement, with osteoarthritis and chondromalacia patella are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDING OF FACT

Throughout the period of the appeal, the Veteran's service-connected status post left knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness in the left lower extremity.


CONCLUSION OF LAW

The criteria for a 60 percent rating, but no higher, for status post left knee replacement have been met throughout the period of the claim.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) in regard to the left knee claim. 

General Legal Criteria: Disability Ratings

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability under appeal.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.  

The Veteran was granted service connection and a 10 percent rating for his left knee disability in a February 1986 rating decision.  Following his total knee replacement, the Veteran filed a claim for an increase.  He was awarded a temporary total rating for convalescence effective March 30, 2004, after which a 30 percent disability rating was assigned, effective May 1, 2005.  He did not appeal the assignment of this rating.  In October 2010, he filed a claim for an increase of his left knee disability.  In April 2011, the RO issued a rating decision confirming and continuing the previously assigned 30 percent rating.  The Veteran contends a 60 percent rating should have been assigned.

Following the prosthetic replacement of a knee joint, a 100 percent rating will be assigned for one year.  Thereafter, a 60 percent rating is warranted if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to Diagnostic Code 5256, 5261, or 5262, with a minimum rating of 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055. 

The "amputation rule" precludes the assignment of a rating in excess of 60 percent for a disability of the knee.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Amputations of the lower extremity are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5160-5173.  Diagnostic Code 5163 allows for a 60 percent rating for amputation of the leg with a defective stump and thigh amputation recommended. Diagnostic Code 5164 allows for a 60 percent rating for amputation of the leg not improvable by prosthesis controlled by natural knee action.  For a rating higher than 60 percent, there must be amputation up to the upper third of the thigh.  38 C.F.R. § 4.71a , Diagnostic Code 5161.

Again, the question in this case is whether a 60 percent rating should be assigned for the Veteran's status post left knee replacement residuals.  

At the time of an April 2011 VA examination, the Veteran reported experiencing constant pain, as well as swelling, locking, buckling, popping, and grinding.  He also stated he used a brace and cane to ambulate.  The examiner stated the Veteran could walk no more than 5 minutes, stand no more than 5 minutes, and was unable to sit longer than 25 minutes.  The examiner noted flare-ups of increased pain, and also indicated the Veteran required Topiramate when he experienced these flare-ups.  

During a more recent February 2015 examination, the examiner stated no pain was noted on examination.  The examiner also indicated the Veteran did not experience flare-ups, which directly contradicted the Veteran's consistent reports of periods of increased pain.  Moreover, the Board also observes the examiner failed to complete all required tests during his examination, and as such, the Board has afforded this examination minimal probative value.  

During his October 2016 Board hearing, the Veteran reported ongoing severe pain and weakness in his left knee.  He indicated he requires both morphine and Topiramate to control his pain.  Indeed his outpatient treatment notes from the Charleston VAMC confirm his use of these medications to treat his chronic pain.  The Veteran also reported that he must use a wheelchair at times due to weakness and fatigue in his knee.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of pain to be the most probative, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt his veracity.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's status post total left knee replacement, warrants a 60 percent evaluation throughout the period under appeal.  Specifically, the Veteran's status post total left knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness throughout the period of the claim, as shown by both the Veteran's own reports and the April 2011 VA examination, which chronicled significant functional impairments resulting from his left knee disability. 

A rating in excess of 60 percent, however, is not warranted.  As noted above, 60 percent is the maximum rating authorized under Diagnostic Code 5055 for a knee replacement.

The Board has considered other potentially applicable diagnostic codes.  The 60 percent evaluation assigned for left knee replacement is the maximum evaluation provided for most knee disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2015).  The only diagnostic code that provides for a higher evaluation of 80 percent contemplates impairment of the femur due to fracture of the shaft or anatomical neck of the femur, with resulting nonunion and loose motion.  38 C.F.R. § 4.71a , Diagnostic Code 5255.  However, the evidence does not demonstrate any femur fracture, nonunion, or loose motion.

A schedular evaluation greater than 60 percent is also prohibited by the "amputation rule," found in 38 C.F.R. § 4.68, which prohibits the assignment of a combined rating for disabilities of an extremity higher than the rating for the amputation at the elective level, were amputation to be performed.  Here, amputation at the elective level would be at thigh level, middle or lower thirds.  Amputation at that level warrants a 60 percent disability rating.  38 C.F.R. § 4.71a , Diagnostic Code 5162. Thus, the Veteran cannot receive a higher rating for his replaced knee than for a leg amputated.  Accordingly, all applicable possibilities were considered for a higher or separate rating, and a schedular rating in excess of 60 percent for the Veteran's service-connected left knee disability is not warranted.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating than that assigned under any applicable diagnostic code for the disability rating determined above.  

Consideration has been given to assigning a staged rating or further staged rating for the disability decided herein.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, as explained above, the Veteran is receiving the maximum rating allowed for the knee during the pendency of the appeal.

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the service-connected left knee disability, as discussed above, are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

An evaluation of 60 percent, but no more, for status post total left knee replacement is granted throughout the period of the claim, subject to the criteria governing the payment of monetary benefits. 


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

By way of a July 2015 rating decision, the RO denied service connection for a left and right hand disability, shortness of breath, an acquired psychiatric disorder, an eye disability, and a back disability.  The Veteran was notified of the decision the same month.  Thereafter, in December 2015, the Veteran submitted a notice of disagreement as to each of the above-noted issues.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the RO for the following actions:

1. The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2. Then, an SOC on the issue of entitlement to service connection for a left and right hand disability, shortness of breath, an acquired psychiatric disorder, an eye disability, and a back disability should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


